Title: Thomas Jefferson to Charles Yancey, 11 October 1812
From: Jefferson, Thomas
To: Yancey, Charles


          Sir Monticello Oct. 11. 12. 
          The recieving of one favor often leads to the request of another. you were so kind as to interest yourself in procuring me clover seed the last year, and having a commission to execute in your neighborhood the former favor emboldens me to ask this. I am told there is a quarry of millstones worked somewhere near you, and that the stones are of good quality for grinding corn & country work. indeed that you have tried them yourself. if you approve of their quality I have to ask the favor of you to engage a pair for me, with such directions as to the quality as your knolege of the quarry will suggest. they are wanted of 4. feet diameter, and the geer for them will be finished in a fortnight & wait from that time only for the stones. they are desired immediately for the additional reason that the roads are now in good order. I presume the person will deliver them at the new mill which is at the foot of the hill I live on, three quarters of a mile above the Shadwell mills. this will suit me better than to send for them. your favorable aid in this business will much oblige Sir
          Your humble servtTh: Jefferson
        